Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-8 and 14-16) in the reply filed on August 22, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are dependent on claim 21 which does not exist.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zmitrovis (US 3,491,043) in view of JP 2015174437 A (Oct. 15, 2015). 
Although claims 15 and 16 are indefinite, the examiner expects amendment to claims 15 and 16 by changing dependency to claim 1.  Thus, they are considered as well.
Zmitrovis teaches a writing instrument such as crayon wax composition comprising a wax base, stearic acid, pigment and other additives including a phenolic resin in an amount of 0.25-2.5 wt.% in abstract and examples.  Zmitrovis teaches 40-90 wt.% of the wax and 10-50 wt.% of the stearic acid at col. 2, lines 9-11 and 33-36.
 Zmitrovis teaches that the phenolic resin would improve marking qualities to the wax at col. 2, lines 65-72.
The instant invention further recites a leuco dye over Zmitrovis.
JP teaches a color pencil comprising a leuco dye which is erasable in abstract.  Crayon is taught in four paragraphs above Examples at page 8.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known a leuco dye known to yield erasable crayon taught by JP in Zmitrovis in order to obtain an erasable crayon since utilization of the leuco dye yielding an erasable yielding writing instrument is well-known as taught by JP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to claim 15, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113. 
The crayon has a cylindrical/rod structure inherently which would meet claim 15.
Further as to claim 16, the crayon would be expected to have a sheath or a protective coating layer providing protection against contamination to fingers of a user which would make claim 16 obvious.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zmitrovis (US 3,491,043) in view of JP 2015174437 A (Oct. 15, 2015) as applied to claims 1, 6 and 14-16 above, and further in view of Teranishi et al. (US 3,957,495).
The instant invention further recites 35-50 wt.% or 35-45 wt.% of stearyl alcohol over 40-90 wt% of the wax taught by Zmitrovis.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05
Teranishi et al. teach solid writing instruments in abstract and teach and equate the wax and stearyl alcohol at col. 3, lines 29-63.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize 40-50 wt.% of the stearyl alcohol known to be functionally equivalent to the wax as taught by Teranishi et al. in Zmitrovis in order to obtain an erasable crayon since utilization of the leuco dye yielding an erasable yielding writing instrument is well-known as taught by JP and since choosing an amount of the wax/ stearyl alcohol falling within scope of 40-90 wt% of the wax taught by Zmitrovis would be considered a routine practice in the art absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zmitrovis (US 3,491,043) in view of JP 2015174437 A (Oct. 15, 2015) and further in view of Teranishi et al. (US 3,957,495) as applied to claims 1, 2, 6, 7 and 14-16 above, and further in view of Gouerce et al. (US 10,774,232).
The instant claims 3-5 and 8 further recite other additives over Zmitrovis, JP and Teranishi et al.
Gouerce et al. teach a wax-based coloring crayon comprising wax, a filler, at least one pigment and optional additives in abstract and examples and at col. 3, line 25 to col. 4, line 3.  Gouerce et al. teach that the filler would act as a diluter at col. 3, line 24.  Gouerce et al. teach that a dispersant as one of the optional additives at col. 4, line 2 which would be expected to yield a homogeneous composition.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art known filler and additives taught by Gouerce et al. in Zmitrovis, JP and Teranishi et al. thereof in order to provide additional properties associated with the filler and additives to the crayon absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zmitrovis (US 3,491,043) in view of JP 2015174437 A (Oct. 15, 2015), and further in view of JP 4212211 B2 (Jan., 21, 2009).
Further as to claim 16, JP’211 teaches an erasable solid colorant comprising a leuco dye, a sterol or a cyclic sugar alcohol and a matrix polymer such as phenolic resin in [0013-0014] and a crayon or a colored pencil core in [0011] and [0031].  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain a colored pencil core encased within a sheath taught by JP’211 from the composition/crayon of Zmitrovis and JP’437 thereof since the colored pencil core/crayon having a sheath such as wood is well-known in the art absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zmitrovis (US 3,491,043) in view of JP 2015174437 A (Oct. 15, 2015) as applied to claims 1, 6 and 14-16 above, and further in view of Fistner et al. (US 6,039,797) and a Brochure for NYTAL 400 by Vanderbilt Chemicals.
The instant claims 3, 4 and 8 further recite other additives such as a filler and defoamer over Zmitrovis and JP.
Utilization of such additives for a crayon is well-known in the art as taught by abstract, 
Fistner et al. teach a crayon and NYTAL 400 as one of the fillers at col. 3, lines 1-5 and the NYTAL 400 is talc as taught by the Brocure.  Fistner et al. further teach a defoamer and a crayon obtained from an injection molding in claims 15 and 21, respectively.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art known filler and additives or the injection molding taught by Fistner et al. in Zmitrovis and JP thereof in order to provide additional properties associated with the filler and defoamer to the crayon and since utilization of the injection molding for obtaining the crayon is also well-known as taught by Fistner et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762